EXHIBIT 10.29

 

 

Superior Energy Services, Inc.
Directors Deferred Compensation Plan

(As amended and restated December 8, 2014)

1. Purpose.  The purpose of the Superior Energy Services, Inc. Directors
Deferred Compensation Plan (the “Plan”) is to aid Superior Energy Services, Inc.
(“Superior”) in attracting and retaining experienced outside or non-employee
directors by providing them with tax-deferred savings opportunities.  The Plan
is intended to comply with Code Section 409A. 

2. Definitions.  For the purposes of this Plan, the following words and phrases
shall have the meanings indicated, unless the context clearly indicates
otherwise:

“Account” means the bookkeeping account maintained by the Company for each
Participant pursuant to Section 4.

“Administrative Committee” means the committee appointed by the Nominating and
Corporate Governance Committee or by any person(s) to whom the Nominating and
Corporate Governance Committee has delegated the power of appointment.  As of
the effective date of the Plan, the persons listed on Appendix B are members of
the Administrative Committee.

“Beneficiary” means the person, persons or entity designated by the Participant
to receive any benefits payable under the Plan pursuant to Section 6.

“Board” means the Board of Directors of Superior.

“Business Combination” means the consummation of a reorganization, share
exchange, merger or consolidation (including any such transaction involving any
direct or indirect subsidiary of Superior), or sale or other disposition of all
or substantially all of the assets of Superior. 

“Cash Compensation” means all compensation payable by Superior in cash to a
Non-Employee Director for his or her services as a member of the Board,
including, without limitation, any annual retainer, fees for attending meetings
of the Board or any committee thereof, fees for acting as chairperson of the
Board or any committee, and any other fees as may become payable to a
Non-Employee Director, including the additional retainer payable to the Lead
Director.  “Cash Compensation” does not include expense reimbursements, any form
of noncash compensation, stock-based plan awards, or benefits.

“Change of Control” means:

(a)the acquisition by any person of beneficial ownership of 50% or more of the
outstanding shares of the Common Stock or 50% or more of the combined voting
power of Superior’s then-outstanding securities entitled to vote generally in
the election of directors; provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control:





--------------------------------------------------------------------------------

 

(1)any acquisition (other than a Business Combination that constitutes a Change
of Control under subsection (c) hereof) of Common Stock directly from Superior,

(2)any acquisition of Common Stock by Superior,

(3)any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by Superior or any corporation controlled by the
Company, or

(4)any acquisition of Common Stock by any corporation or other entity pursuant
to a Business Combination that does not constitute a Change of Control under
subsection (c) hereof; or

(b)individuals who, as of January 1, 2011, constituted the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to such
date whose election, or nomination for election by Superior’s stockholders, was
approved by a vote of at least two-thirds of the directors then comprising the
Incumbent Board shall be considered a member of the Incumbent Board, unless such
individual’s initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Incumbent Board; or

(c)a Business Combination; provided, however, that in no such case shall any
such transaction constitute a Change of Control if immediately following such
Business Combination:

(1)the individuals and entities who were the beneficial owners of Superior’s
outstanding Common Stock and Superior’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect beneficial ownership, respectively, of more
than 50% of the then-outstanding shares of common stock, and more than 50% of
the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors of the surviving or successor
corporation, or, if applicable, the ultimate parent company thereof (the
“Post-Transaction Corporation”), and

(2)except to the extent that such ownership existed prior to the Business
Combination, no person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either Superior, the Post-Transaction
Corporation, or any subsidiary of either corporation) beneficially owns,
directly or indirectly, 25% or more of the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or 25% or more
of the combined voting power of the then-outstanding voting securities of such
corporation, and

(3)at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the



2

 

--------------------------------------------------------------------------------

 

time of the execution of the initial agreement, or of the action of the Board
providing for such Business Combination; or

(d)approval by the stockholders of Superior of a complete liquidation or
dissolution of Superior.

For purposes of this definition of “Change of Control,” the term “person” shall
mean a natural person or entity, and shall also mean the group or syndicate
created when two or more persons act as a syndicate or other group (including,
without limitation, a partnership or limited partnership) for the purpose of
acquiring, holding, or disposing of a security, except that “person” shall not
include an underwriter temporarily holding a security pursuant to an offering of
the security.

Notwithstanding any other provision of this definition of Change of Control, no
payment shall be made from this Plan as a result of a Change of Control unless
such event qualifies as a Change of Control under Section 409A.

“Change of Control Participant” has the meaning set forth in Section 8.2(a).

“Code” means the Internal Revenue Code of 1986, as amended.  References to any
provision of the Code or regulation (including a proposed regulation) thereunder
shall include any successor provisions or regulations.

“Common Stock” means the common stock of Superior, $0.001 par value per share.

“Company” means Superior and its subsidiaries.

“Deferral Amount” has the meaning set forth in Section 3.2(b).

“Deferral Period” has the meaning set forth in Section 3.5.

“Deferred Stock Units” or “DSUs” has the meaning set forth in Section 3.2(a).

“Designee” means any individual(s) to whom the Board, the Nominating and
Corporate Governance Committee, or Administrative Committee has delegated the
authority to take action under the Plan.  Wherever Board, Nominating and
Corporate Governance Committee, or Administrative Committee is referenced in the
Plan, such reference shall be deemed to also refer to such entity’s Designee.

“Disabled”  A Participant shall be considered Disabled if the Participant:

(a)is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

(b)is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for



3

 

--------------------------------------------------------------------------------

 

a period of not less than three months under an accident and health plan
covering employees of the Participant’s employer.

“Fair Market Value” of Common Stock shall be determined for purposes of this
Plan as follows: (i) if the Common Stock is listed on an established stock
exchange or any automated quotation system that provides sale quotations, the
closing sale price for a share of the Common Stock on such exchange or quotation
system on the applicable date, or if no sale of the Common Stock shall have been
made on that day, on the next preceding day on which there was a sale of the
Common Stock; (ii) if the Common Stock is not listed on any exchange or
quotation system, but bid and asked prices are quoted and published, the mean
between the quoted bid and asked prices on the applicable date, and if bid and
asked prices are not available on such day, on the next preceding day on which
such prices were available; and (iii) if the Common Stock is not regularly
quoted, the fair market value of a share of Common Stock on the applicable date
as established by the Nominating and Corporate Governance Committee in good
faith.

“Hypothetical Investment Benchmark” means the phantom investment benchmarks
which are used to measure the return credited to a Participant’s Account. The
Hypothetical Investment Benchmarks are specified by the Administrative Committee
and may change from time to time.

“Non-Employee Director” means any member of the Board who is not employed by the
Company. 

“Participant” means any Non-Employee Director who elects to participate by
filing a Participation Agreement as provided in Section 3, and any former
Non-Employee Director who has outstanding deferred amounts under the Plan.

“Participation Agreement” means the form completed by a Participant in
accordance with Section 3.

“Plan Year” means a twelve-month period beginning January 1 and ending the
following December 31.

“Restricted Stock Units” means any grant of restricted stock units from the
Company to the Participant under a shareholder-approved equity incentive plan of
the Company. 

“Separation from Service” means “separation from service” with the Company as
defined in Treasury Regulation Section 1.409A-1(h).  A Participant shall not be
considered to have incurred a Separation from Service until the Participant has
ceased to provide any services for Superior, its subsidiaries, and any other
entity that would be treated as a member of a controlled group that includes
Superior under Code Section 414(b) or (c) (as modified by substituting 50%
ownership for 80% for all purposes thereof), without any expectation of the
Participant being retained to provide future services as a director or
independent contractor. 

“Superior” means Superior Energy Services, Inc. and its successors and assigns,
including but not limited to any corporation or entity with or into which such
company may merge or consolidate.





4

 

--------------------------------------------------------------------------------

 

“Unforeseeable Emergency” means a severe financial hardship of the Participant
or Beneficiary resulting from an illness or accident of the Participant or
Beneficiary, the Participant’s or Beneficiary’s spouse, or the Participant’s or
Beneficiary’s dependent (as defined in Code Section 152(a)); loss of the
Participant’s or Beneficiary’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or Beneficiary.  In addition, the need to
pay for medical expenses, including non-refundable deductibles, as well as for
the costs of prescription drug medication, may constitute an Unforeseeable
Emergency.  Finally, the need to pay for the funeral expenses of a spouse or a
dependent (as defined in Code Section 152(a)) may also constitute an
Unforeseeable Emergency.  An Unforeseeable Emergency must satisfy the
requirements of Treasury Regulation Section 1.409A-3(i)(3) in order for a
payment to be made.  Whether a Participant is faced with an “Unforeseeable
Emergency” permitting distribution under this Plan is to be determined by the
Administrative Committee based on the relevant facts and circumstances of each
case and in accordance with Code Section 409A. 

“Valuation Date” means the last calendar date when the New York Stock Exchange
was open, or such other date as the Administrative Committee in its sole
discretion may determine.

3. Participation and Participant Elections. 

3.1 Participation.  Participation in the Plan shall be limited to those
individuals who (a) are Non-Employee Directors and (b) elect to participate in
this Plan by filing a Participation Agreement with the Administrative Committee
or its Designee. 

3.2 Deferral of Cash Compensation.  Subject to the other terms and conditions of
this Plan, a Participant may elect to convert or defer up to a total of 100% of
his or her Cash Compensation for a given Plan Year under the Plan, expressed as
either a dollar amount or a percentage of the Participant’s Cash Compensation
for such Plan Year, as set forth in Sections 3.2(a) and (b).

(a) A Participant may elect to convert all or a portion of his or her Cash
Compensation for a given Plan Year to Deferred Stock Units, or DSUs.  Each DSU
represents the right to receive one share of Common Stock upon payout.  The DSUs
will be fully vested and credited to the Participant’s Account as of the date on
which the Cash Compensation would otherwise have been paid.  The number of DSUs
credited to a Participant’s Account is determined by dividing the dollar amount
of the Cash Compensation being converted on the applicable payment date by the
Fair Market Value of the Common Stock on such payment date.  Like the Restricted
Stock Units, a Participant does not have the right to vote any DSUs or to
receive dividends with respect to any DSUs until the DSUs are settled in shares
of Common Stock.  However, during the Deferral Period, each DSU shall be
credited with dividend equivalents as set forth in Section 4.4.  A Participant’s
DSUs shall be accounted for separately from his or her Deferral Amounts, and
shall be subject to the all of the provisions of this Plan except Section 4.2. 

(b) A Participant may elect to defer all or a portion of his or her Cash
Compensation for a given Plan Year under the Plan (the “Deferral Amount”), which
amounts shall



5

 

--------------------------------------------------------------------------------

 

be credited to the Participant’s Account and be notionally invested in certain
Hypothetical Investment Benchmarks as set forth in Section 4.

3.3 Deferral of Restricted Stock Units. 

(a) Subject to the terms and conditions of this Section 3.3, a Participant may
elect to defer, on a grant-by-grant basis, the receipt of all or a portion of
the shares of Common Stock that he or she is entitled to receive upon his or her
Separation of Service or upon vesting of such Restricted Stock Units, as
applicable, in connection with the payout of those Restricted Stock Units (and
any related amounts credited to the Participant’s Dividend Equivalent Account
under Section 4.4).  Except as permitted by Section 3.3(b), such deferral
election must be made during the applicable Section 3.4 enrollment period for
the Plan Year in which the Restricted Stock Units are granted; provided that if
the Non-Employee Director makes such an election during the 30-day period
described in Section 3.4(b) and after the date of grant of the Restricted Stock
Units, the number of shares deferred shall be equal to the total number of
Restricted Stock Units multiplied by a fraction, the numerator of which is the
number of days between the date on which the election is made and the date of
the next annual meeting following the date of grant, and the denominator of
which is the number of days between the date of grant and the date of the next
annual meeting, rounded to next lower number of whole shares. 

(b) A Participant may make a one-time election to defer receipt of all or a
portion of the shares of Common Stock underlying any grant of Restricted Stock
Units awarded to him or her prior to the date of Board approval of this
Plan.  Such election (i) must be received by the Administrative Committee by
March 31, 2011, (ii) will become irrevocable on that date, (iii) shall not take
effect until March 31, 2012; and (iv) must provide that the Deferral Period with
respect to such Restricted Stock Units shall end no earlier than the fifth
anniversary of the date of Participant’s Separation from Service, provided that
if the Participant dies or becomes Disabled prior to such date, the shares of
Common Stock shall be distributed to in accordance with Section 5.2.

(c) A Participant’s deferred Restricted Stock Units shall be accounted for
separately from his or her Deferral Amounts, and shall be subject to the all of
the provisions of this Plan except Sections 3.6 and 4.2. 

3.4 Election Timing and Effective Dates.

(a) A Participation Agreement must be filed prior to the December 31st
immediately preceding the Plan Year for which it is effective or by such earlier
deadline as the Administrative Committee may prescribe.

(b) Notwithstanding Section 3.4(a), a Participant who is newly eligible for the
Plan (as determined in accordance with Treas. Reg. Section 1.409A-2(a)(7)) and
who does not participate in any other account balance type nonqualified plan (as
determined by Treas. Reg. Section 1.409A-1(c)) of the Company may file a
Participation Agreement effective for the remainder of the initial Plan Year and
applicable to compensation earned in the remainder of such Plan Year, but only
if such election is made not more than 30 days after the Participant becomes
eligible for the Plan. 



6

 

--------------------------------------------------------------------------------

 

3.5 Contents of Participation Agreement.  The Administrative Committee shall
have the discretion to specify the contents of Participation
Agreements.  Subject to Section 7, each Participation Agreement shall set forth:
(a) whether the Participant is electing to defer his or her Cash Compensation
and/or Restricted Stock Units for that Plan Year; (b) the Deferral Amount and
the period after which payment of the Deferral Amount and the issuance of the
Common Stock underlying the DSUs or the deferred Restricted Stock Units, if
applicable, are to be made or begin to be made (the “Deferral Period”); and (c)
the form in which payments of the Deferral Amount, the DSUs and the deferred
Restricted Stock Units, if applicable, are to be made, which may be a lump sum
or in substantially equal annual installments of 2 to 10 years.  The Deferral
Period may be expressed as ending on a specified date, upon the occurrence of an
event (such as a Participant’s Separation from Service), or in accordance with
such other terms and options that may be set forth in the Participation
Agreement; provided, however, that the Deferral Period shall end no later than
the tenth anniversary of the date of Participant’s Separation from Service.

3.6 Modification or Revocation of Election by Participant.

(a) A Participant may not change the Deferral Amount during a Plan
Year.  However, a Participant may discontinue participation if he or she
experiences an Unforeseeable Emergency, by completing such forms, and subject to
such limitations and restrictions, as the Administrative Committee may
prescribe.  If approved by the Administrative Committee, revocation shall take
effect as of the next regularly-scheduled date on which Cash Compensation is to
be paid.  If a Participant discontinues participation during a Plan Year, he or
she will not be permitted to participate again in the Plan until the later of
six months from the date of discontinuance or the commencement of the following
Plan Year.

(b) A Participant may make an election to change the time or form of his or her
payment from the Plan as set forth in an existing Participation Agreement, but
in accordance with Treas. Reg. Section 1.409A-2(b), such a change must include
the lengthening of the Deferral Period by no less than five years from the
original payment date under the Participation Agreement (as in effect before
such amendment).  In addition, such amended Participation Agreement must be
filed with the Administrative Committee or its Designee at least 12 months prior
to the date of the first scheduled payment under the Participation Agreement (as
in effect before such amendment), and will not be effective for 12
months.  Under no circumstances may a Participant’s Participation Agreement be
retroactively entered into, modified, or revoked.

3.7 Vesting of Accounts.  Subject to Section 9.1 and the terms of any deferred
RSUs, each Participant shall be 100% vested in his or her Account(s) at all
times.

4. Maintenance, Crediting, and Investment of Accounts. 

4.1 Maintenance of Accounts. 

(a) The Deferral Amount of a Participant with respect to each Plan Year of
participation in the Plan shall be credited by the Administrative Committee to
the Participant’s Account as and when such Deferral Amount would otherwise have
been paid to the Participant. 

(b) Separate Accounts shall be maintained for each Participant.  More than one
Account may be maintained for a Participant as necessary to reflect (i) various
Hypothetical Investment Benchmarks, (ii) DSUs or deferred RSUs, and/or (iii)
separate



7

 

--------------------------------------------------------------------------------

 

Participation Agreements specifying different Deferral Periods and/or forms of
payment.  A Participant’s Account(s) shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to the Participant
pursuant to this Plan, and shall not constitute or be treated as a trust fund of
any kind. 

4.2 Crediting of Accounts. 

(a) Each Participant shall be entitled to direct the manner in which his or her
Accounts (other than Accounts related to DSUs or deferred RSUs) will be deemed
to be invested by selecting among the Hypothetical Investment Benchmarks
specified in Appendix A hereto, as amended by the Administrative Committee from
time to time, and in accordance with such rules, regulations and procedures as
the Administrative Committee may establish from time to time.  Notwithstanding
anything to the contrary herein, earnings and losses based on a Participant’s
investment elections shall begin to accrue as of the date such Participant’s
Deferral Amounts are credited to his or her Accounts.

(b) The Administrative Committee shall determine the balance of each Account, as
of each Valuation Date, by adjusting the balance of such Account as of the
immediately preceding Valuation Date to reflect changes in the value of the
deemed investments thereof, credits and debits pursuant to Section 4.1(a) and
Section 4.2(a) and distributions pursuant to Section 5 with respect to such
Account since the preceding Valuation Date.

4.3 Statement of Accounts.  The Administrative Committee shall submit to each
Participant quarterly statements of his or her Account(s) in such form as the
Administrative Committee deems desirable, setting forth the balance to the
credit of such Participant in his or her Account(s) as of the end of the most
recently-completed quarter.

4.4 Credit of Dividend Equivalents on Deferred Stock Units and Deferred
Restricted Stock Units.  For any Deferred Stock Units or Restricted Stock Units
a Participant elects to defer, the Administrative Committee shall establish and
maintain a “Dividend Equivalent Account” as required under Section 6.4 of the
Amended and Restated Superior Energy Services, Inc. 2004 Directors Restricted
Stock Units Plan or the equivalent section of any successor plan.  All amounts
in a Participant’s Dividend Equivalent Account shall be distributed to the
Participant in tandem with the related shares of Common Stock underlying the
Deferred Stock Units or the Restricted Stock Units, as applicable. 

5. Distribution of Benefits.

5.1 Time and Form of Payment. 

(a) Unless otherwise stated in this Section 5, at the end of the Deferral Period
for each Account, the Company shall pay to the Participant the balance of such
Account at the time or times elected by the Participant in the applicable
Participation Agreement; provided that if the Participant has elected to receive
payments from an Account in a lump sum, the Company shall pay the balance in
such Account (determined as of the most recent Valuation Date preceding or
coinciding with the payment date) in a lump sum in cash as soon as practicable
after the end of the Deferral Period (no later than 90 days after the Deferral
Period).  If the Participant has elected to receive payments from an Account in
installments, the Company shall make annual payments from such Account, each of
which shall consist of an amount equal to (i) the balance of



8

 

--------------------------------------------------------------------------------

 

such Account as of the most recent Valuation Date preceding or coinciding with
the payment date times (ii) a fraction, the numerator of which is one and the
denominator of which is the number of remaining installments (including the
installment being paid).  The first such installment shall be paid in January of
the year specified in the Participation Agreement (for specified date payments),
in January of the year following Separation from Service (for payments triggered
by a Separation from Service) or as otherwise specified in the Participation
Agreement upon reaching the end of the Deferral Period.  Each subsequent
installment shall be paid in January of the following years and shall be deemed
to be made on a pro rata basis from each of the different deemed investments of
the Account (if there is more than one such deemed investment). 

(b) If a Participant elects to defer an annual grant of Restricted Stock Units,
the shares of Common Stock underlying such grant (and any related amounts
credited to the Participant’s Dividend Equivalent Account under Section 4.4)
shall be distributed at the time or times elected by the Participant in the
applicable Participation Agreement, provided that if the Participant dies or
becomes Disabled prior to such date, the shares of Common Stock shall be
distributed to in accordance with Section 5.2. 

(c) Payments of DSUs shall be made in whole shares of Common Stock.  No
fractional shares shall be issued, and any fractional shares will be converted
to a cash payment based on the Fair Market Value of the Common Stock on the
Valuation Date prior to distribution, or such other date as determined by the
Administrative Committee.

5.2 Death or Disability.  Notwithstanding the provisions of Sections 5.1 hereof
and any Participation Agreement, if a Participant dies or becomes Disabled
(whether before or after Separation from Service) prior to receiving full
payment of his or her Account(s), the Company shall pay the remaining balance of
his or her Account (determined as of the most recent Valuation Date preceding or
coinciding with such event) to the Participant or, if the Participant is
deceased, in accordance with Section 6, in a lump sum in cash as soon as
practicable following the occurrence of such event (no later than 90 days after
the event occurs).

5.3 Hardship Withdrawals.  Notwithstanding the provisions of Section 5.1 and any
Participation Agreement, a Participant shall be entitled to early payment of all
or part of the balance in his or her Account(s) in the event of an Unforeseeable
Emergency, in accordance with this Section 5.3.  A distribution pursuant to this
Section 5.3 may only be made to the extent reasonably needed to satisfy the
Unforeseeable Emergency need, and may not be made if such need is or may be
relieved (a) through reimbursement or compensation by insurance or otherwise,
(b) by liquidation of the Participant’s assets to the extent such liquidation
would not itself cause severe financial hardship, or (c) by cessation of
deferrals under the Plan.  An application for an early payment under this
Section 5.3 shall be made to the Administrative Committee in such form and in
accordance with such procedures as the Administrative Committee shall determine
from time to time.  The determination of whether and in what amount and form a
distribution will be permitted pursuant to this Section 5.3 shall be made by the
Administrative Committee.

5.4 Withholding of Taxes.  Notwithstanding any other provision of this Plan, the
Company shall withhold from payments made hereunder any amounts required to be
so withheld by any applicable law or regulation.



9

 

--------------------------------------------------------------------------------

 

5.5 Acceleration of Payment.  A Participant shall have no right to compel any
accelerated payment of amounts due to a Participant.  The Company may accelerate
the payment of some or all of the amounts due to a Participant in a given year
only in accordance with this Section and Section 409A of the Code.

(a) Domestic Relations Orders. The Administrative Committee may, in its sole and
absolute discretion, accelerate the time or schedule of a payment under the Plan
to an individual other than the Participant as may be necessary to fulfill a
domestic relations order (as defined in Section 414(p)(1)(B) of the Code).

(b) Conflicts of Interest.  The Administrative Committee may, in its sole and
absolute discretion, provide for the acceleration of the time or schedule of a
payment under the Plan to the extent necessary for any Federal officer or
employee in the executive branch to comply with an ethics agreement with the
Federal government.  Additionally, the Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to the extent reasonably necessary to avoid the violation of an applicable
Federal, state, local, or foreign ethics law or conflicts of interest law
(including where such payment is reasonably necessary to permit the Participant
to participate in activities in the normal course of his or her position in
which the Participant would otherwise not be able to participate under an
applicable rule).

(c) Limited Cash-Outs.  The Administrative Committee may, in its sole
discretion, require a mandatory lump sum payment of amounts deferred under the
Plan that do not exceed the applicable dollar amount under Section 402(g)(1)(B)
of the Code, provided that the payment results in the termination and
liquidation of the entirety of the Participant’s interest under the Plan,
including all agreements, methods, programs, or other arrangements with respect
to which deferrals of compensation are treated as having been deferred under a
single plan under Section 409A of the Code.

(d) Payment Upon Income Inclusion Under Section 409A.  The Administrative
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan if at any time the Plan fails to meet
the requirements of Section 409A of the Code.  The payment may not exceed the
amount required to be included in income as a result of the failure to comply
with the requirements of Section 409A of the Code.

(e) Payment of State, Local, or Foreign Taxes.  The Administrative Committee
may, in its sole discretion, provide for the acceleration of the time or
schedule of a payment under the Plan to reflect payment of state, local, or
foreign tax obligations arising from participation in the Plan that apply to an
amount deferred under the Plan before the amount is paid or made available to
the participant (the state, local, or foreign tax amount).  Such payment may not
exceed the amount of such taxes due as a result of participation in the
Plan.  The payment may be made in the form of withholding pursuant to provisions
of applicable state, local, or foreign law or by payment directly to the
Participant.  Additionally, the Administrative Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan to pay the income tax at source on wages imposed under Section
3401 of the Code as a result of such payment and to pay the additional income
tax at source on wages imposed under Section 3401 of the Code attributable to
such additional wages and taxes.  However, the total payment under this



10

 

--------------------------------------------------------------------------------

 

acceleration provision must not exceed the aggregate of the state, local, and
foreign tax amount, and the income tax withholding related to such state, local,
and foreign tax amount.

(f) Bona Fide Disputes as to a Right to a Payment.  The Nominating and Corporate
Governance Committee may, in its sole discretion, provide for the acceleration
of the time or schedule of a payment under the Plan where such payments occur as
part of a settlement between the Participant and the Company of an arm’s length,
bona fide dispute as to the Participant’s right to the deferred amount, if done
in accordance with Treasury Regulation Section 1.409A-3(j)(4)(xiv).

(g) Plan Terminations and Liquidations.  The Nominating and Corporate Governance
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan as provided in Section 8.2.

(h) Other Events and Conditions.  A payment may be accelerated upon such other
events and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.

5.6 Delay of Payment.  The Company may delay a payment otherwise due hereunder
to a date after the designated payment date under any of the following
circumstances:

(a) Delay Due to Financial Considerations. Any payment required to be made on a
date set forth under the terms of this Plan may be delayed if payment on the
originally scheduled date would jeopardize the ability of the Company to
continue as a going concern (in such case, payment will be made during the first
taxable year after such payment no longer would have such effect).

(b) Legal Compliance.  If the Company reasonably anticipates that the making of
the payment will violate applicable law, provided that the payment shall be made
at the earliest date at which the Company reasonably anticipates that the making
of the payment will not cause such violation.  (The making of a payment that
would cause inclusion in gross income or the application of any penalty
provision or other provision of the Code is not treated as a violation of
applicable law.)

(c) Other Events and Conditions.  Payment may also be delayed upon such other
events and conditions as the Commissioner of Internal Revenue may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin, if a
Participant is subject to the requirements of Section 16(a) of the Securities
Exchange Act of 1934, the Participant’s balance under this Plan shall not be
distributed on account of a Change of Control prior to the date that is one year
after the date of the Change of Control, unless such balance is distributable
pursuant to another provision of the Plan.

5.7 Source of Shares of Common Stock for DSU Payout.  All shares of Common Stock
issuable upon the payout of Deferred Stock Units following the applicable
Deferral Period shall be issued under, and subject to the terms and conditions
of, Superior’s 2013 Stock Incentive Plan, or any successor stock incentive plan
providing for the issuance of Common Stock to Non-Employee Directors. 

6. Beneficiary Designation. 



11

 

--------------------------------------------------------------------------------

 

6.1 Right to Designate Beneficiary.  Each Participant shall have the right, at
any time, to designate any person, persons, or entity as his or her Beneficiary
or Beneficiaries.  A Beneficiary designation shall be made, and may be amended,
by the Participant by filing a written designation with the Administrative
Committee, on such form and in accordance with such procedures as the
Administrative Committee shall establish from time to time.

6.2 No Beneficiary Designation.  If a Participant fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries predecease the
Participant, then the Participant shall be deemed to have designated the
surviving spouse of the Participant as the designated Beneficiary.  If the
Participant dies without a designated Beneficiary (or spouse as the deemed
designated Beneficiary), then the Participant’s Beneficiary shall be deemed to
be the Participant’s estate.

7. Administration. 

7.1 Administrative Committee.  The Plan shall be administered by the
Administrative Committee.  A majority of the members of the Administrative
Committee shall constitute a quorum.  All resolutions or other action taken by
the Administrative Committee shall be by a vote of a majority of its members
present at any meeting or, without a meeting, by an instrument in writing signed
by all its members.  Members of the Administrative Committee may participate in
a meeting of such committee by means of a conference telephone or similar
communications equipment that enables all persons participating in the meeting
to hear each other, and such participation in a meeting shall constitute
presence in person at the meeting and waiver of notice of such meeting.

7.2 Committee Responsibilities.  The Administrative Committee shall be
responsible for the administration of this Plan and shall have all powers
necessary to administer this Plan, including discretionary authority to
determine eligibility for benefits and to decide claims under the terms of this
Plan, except to the extent that any such powers are vested in any other
person.  The Administrative Committee may from time to time establish rules for
the administration of this Plan, and it shall have the exclusive right to
interpret this Plan and to decide any matters arising in connection with the
administration and operation of this Plan.  All rules, interpretations, and
decisions of the Administrative Committee shall be conclusive and binding on the
Company, Participants, and Beneficiaries.

7.3 Ability to Delegate Responsibilities.  The Administrative Committee’s
responsibilities shall include, but shall not be limited to, determining in the
first instance issues related to eligibility, Hypothetical Investment
Benchmarks, distribution of Deferral Amounts, determination of account balances,
crediting of hypothetical earnings and debiting of hypothetical losses and of
distributions, in-service withdrawals, deferral elections and any other duties
concerning the day-to-day operation of this Plan.  The Administrative Committee
may designate one of its members as a chairperson and may retain and supervise
outside providers, third party administrators, record keepers, and professionals
(including in-house professionals) to perform any or all of the duties delegated
to it hereunder.

7.4 Limitation of Liability.  Neither a member of the Board nor any member of
the Administrative Committee shall be liable for any act or action hereunder,
whether of omission or commission, by any other member or employee or by any
agent to whom duties in connection



12

 

--------------------------------------------------------------------------------

 

with the administration of this Plan have been delegated or for anything done or
omitted to be done in connection with this Plan.  The Administrative Committee
shall keep records of all of its proceedings and shall keep records of all
payments made to Participants or Beneficiaries and payments made for expenses or
otherwise.

7.5 Recusal.  Any member of the Administrative Committee who is due a benefit
under the Plan shall recuse himself or herself from any Administrative Committee
deliberations that concern such member’s benefits, including deliberations
concerning such member’s eligibility for a benefit or his or her level of
benefits.  The previous sentence shall not apply to deliberations that apply to
Participants generally rather than the particular member at issue.

7.6 Recovery of Administration Expenses.  Any expense incurred by the Company or
the Administrative Committee relative to the administration of this Plan shall
be paid by the Company and/or may be deducted from the Accounts of the
Participants, as determined by the Administrative Committee.

8. Amendment and Termination of Plan. 

8.1 Amendment.  The Nominating and Corporate Governance Committee of the Board,
or any person(s) to whom such committee has delegated the right to amend the
Plan, may at any time amend this Plan in whole or in part, provided, however,
that no amendment shall be effective to decrease the balance in any Account as
accrued at the time of such amendment.  The Administrative Committee shall have
authority to approve administrative and technical amendments that do not
materially increase the cost of the Plan.  The Company may amend the Plan in any
other manner that does not cause adverse consequences under Section 409A of the
Code or other guidance from the Treasury Department or IRS, provided that no
amendments shall divest otherwise vested rights of Participants, or their
Beneficiaries.

8.2 Company’s Right to Terminate.  The Nominating and Corporate Governance
Committee may terminate the Plan (or, where allowed by Section 409A of the Code,
a portion of the Plan) and accelerate any payments due (or that may become due)
under the Plan under the following circumstances:

(a) Section 409A Change of Control.  The Plan termination occurs pursuant to an
irrevocable action of the Nominating and Corporate Governance Committee that is
taken within the 30 days preceding or the 12 months following a Section 409A
Change of Control, and all other plans sponsored by the Company that are
required to be aggregated with this Plan under Section 409A of the Code are also
terminated with respect to each Participant therein who was employed by the
Company that underwent the Section 409A Change of Control (“Change of Control
Participant”).  In the event of such a termination, the amounts due under this
Plan, together with amounts due to each Change of Control Participant under all
aggregated plans, shall be paid at the time and pursuant to the schedule
specified by the Nominating and Corporate Governance Committee, so long as all
payments are required to be made no later than 12 months after the date that the
Nominating and Corporate Governance Committee or its Designee irrevocably
approves the termination.



13

 

--------------------------------------------------------------------------------

 

(b) Company’s Discretion.  In the discretion of the Nominating and Corporate
Governance Committee, provided that: (i) all arrangements sponsored by the
Company that would be aggregated with the Agreement under Treasury Regulation
Section 1.409A-1(c) if the same employee participated in all of the arrangements
are terminated; (ii) no payments other than payments that would be payable under
the terms of the arrangements if the termination had not occurred are made
within 12 months of the termination of the arrangements; (iii) all payments are
made within 24 months of the termination of the arrangements; and (iv) the
Company does not adopt a new arrangement that under Treasury Regulation Section
1.409A-1(c) that would be aggregated with the Agreement if the same service
provider participated in both arrangements, at any time within three years
following the date of termination of the Agreement.

(c) Dissolution or Bankruptcy Court Order.  Within 12 months of a corporate
dissolution of the Company taxed under Section 331 of the Code, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A),
provided that the amounts deferred under the Plan are included in the
Participant’s gross income in the latest of (i) the calendar year in which the
termination occurs, (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture, or (iii) the first calendar year in
which the payment is administratively practicable.

(d) Other.  Due to such other events and conditions as the Commissioner of the
IRS may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.

9. Miscellaneous. 

9.1 Unfunded Plan.  This Plan is intended to be an unfunded plan maintained
primarily for the purpose of providing deferred compensation for Non-Employee
Directors.  All payments pursuant to the Plan shall be made from the general
funds of the Company and no special or separate fund shall be established or
other segregation of assets made to assure payment.  No Participant or other
person shall have under any circumstances any interest in any particular
property or assets of the Company as a result of participating in the
Plan.  Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan.  Participants shall have no right to compel
the investment of any amounts deposited in any such trust(s).

9.2 Nonassignability.  Except as specifically set forth in the Plan with respect
to the designation of Beneficiaries, neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage, or otherwise encumber, transfer, hypothecate, or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony, or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.

9.3 Validity and Severability; Code Section 409A.  The invalidity or
unenforceability of any provision of this Plan shall not affect the validity or
enforceability of any



14

 

--------------------------------------------------------------------------------

 

other provision of this Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  If any provision
of the Plan is capable of being interpreted in more than one manner, to the
extent feasible, the provision shall be interpreted in a manner that does not
result in an excise tax under Code Section 409A.

9.4 Governing Law.  The validity, interpretation, construction, and performance
of this Plan shall in all respects be governed by the laws of the State of
Louisiana, without reference to principles of conflict of law, except to the
extent preempted by federal law.

9.5 Status.  Nothing in this Plan or any instrument executed pursuant to this
Plan will confer upon any Participant any right to continue as a director of the
Company or affect the right of the Company to terminate the services of any
Participant. 

9.6 Underlying Plans and Programs.  Nothing in this Plan shall prevent the
Company from modifying, amending or terminating the compensation or the plans
and programs pursuant to which compensation is earned and which is deferred
under this Plan.

* * * * * * * * * * * * *

·



As approved by the Nominating and Corporate Governance Committee and adopted by
the Board of Directors on February 23, 2011.

·



As amended and restated by the Board of Directors on December 8, 2014.





15

 

--------------------------------------------------------------------------------

 

Appendix A

 

Hypothetical Investment Benchmarks

(as of December 1, 2014 – subject to change)

Model Portfolios

Conservative

Moderate/Conservative

Moderate

Moderate/Aggressive

Aggressive

 

OR

 

Investment Funds

Nationwide VIT Money Market

PIMCO VIT Total Return

PIMCO VIT Real Return

MFS VIT Value

Dreyfus Stock Index

American Funds IS Growth

JPMorgan IT Mid Cap Value

Morgan Stanley UIF Mid Cap Growth

DFA VA US Targeted Value

Vanguard VIF Small Company Growth

MFS VIT II International Value

American Funds IS International

Invesco VIF Global Real Estate

 





16

 

--------------------------------------------------------------------------------

 

Appendix B

 

Member of Administrative Committee

(as of December 1, 2014)

Ann Cegielski

Donna Cummins

Jennifer Phan

Wayne Robertson

Danny Young

 

 



17

 

--------------------------------------------------------------------------------